Name: Commission Regulation (EEC) No 1119/90 of 2 May 1990 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5. 90 Official Journal of the European Communities No L 112/9 COMMISSION REGULATION (EEC) No 1119/90 of 2 May 1990 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ^), as last amended by Regulation (EEC) No 323/90 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to adopt measures concerning the classification of the 'ensembles' as defined by notes 3 (b) to Chapters 61 and 62 ; whereas for this purpose it is necessary to bring in an additional note to Chapters 61 and 62 of the combined nomenclature ; whereas Annex I to Regulation (EEC) No 2658/87 has to be amended accordingly ; Whereas the Nomenclature Committee has not delivered an opinion within the limit set by its chairman, be made up entirely in a single identical fabric, subject to compliance with the other condi ­ tions laid down in the said note. For this purpose the fabric used can be unblea ­ ched, bleached, dyed, of yarns of different colours or printed. Sets of garments are not regarded as ensembles when their components are made up in diffe ­ rent fabrics, even if the difference is due only to their respective colours .' The present additional note 1 to Chapter 61 is renumbered 2.  The following additional note is introduced in Chapter 62. * 1 . For the application of note 3 (b) of this Chapter the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other condi ­ tions laid down in the said note. For this purpose the fabric used can be unlea ­ ched, bleached, dyed, of yarns of different colours or printed. Sets of garments are not regarded as ensembles when their components are made up in diffe ­ rent fabrics, even if the difference is due only to their respective colours .' HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature contained in Annex I to Council Regulation (EEC) No 2658/87 is hereby amended as follows :  The following additional note is added to Chapter 61 . ' 1 . For the application of note 3 (b) of this Chapter the components of an ensemble must Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2 OJ No L 36, 8 . 2. 1990, p. 7.